          Case 4:19-cv-00496-RCC Document 13 Filed 01/30/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Joann Priemer,                                    No. CV-19-00496-TUC-RCC
10                  Plaintiff,                         ORDER
11   v.
12   Prudential Insurance Company of America,
     et al.,
13
                    Defendants.
14
15            Pending before this Court is the Parties’ Stipulation for Dismissal with Prejudice.
16   (Doc. 12). In the interest of the judicial economy and good cause appearing, the Parties’

17   Stipulation of Dismissal is GRANTED. Accordingly, IT IS HEREBY ORDERED the
18   above-captioned case is DISMISSED WITH PREJUDICE. Each party shall bear its

19   own fees and costs. The Clerk of the Court shall close this case and docket accordingly.

20            Dated this 30th day of January, 2020.
21
22
23
24
25
26
27
28
